DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite, “the cover is adapted to transmit 80% or more disinfection light generated by the disinfection light source.” This is interpreted to mean that 80% of all of the disinfection light generated by the disinfection light source is transmitted through the cover. However, a cursory review of the specification reveals that there is no explicit, implicit, or inherent support for this in the disclosure. Rather, the specification describes covers with “a transmittance of UV light being 80% or more” and “usage of quartz glass as the cover of the UV light source may achieve a transmittance of 97%.” Instant PgPub para 15. 
There are two differences between the disclosed embodiment and the claimed invention, either of which is sufficient to merit a rejection for failure to comply with the written description requirement.. 
First, the disclosure describes some covers in terms of transmittance. Transmittance describes the fraction of radiant energy that having entered a layer reaches its farther boundary, i.e., a fraction that transmits. 1 The claim does not directly discuss transmittance, but instead speaks to the ratio of light transmitted through the cover relative to light generated. This is different at least in that some generated light will never reach the cover. For example, light that hits a sidewall is not transmitted because it never reaches the cover, yet it figures into the claimed ratio. Accordingly, the claim is describing a feature that was not disclosed. As such, the limitation is new matter, and is rejected for failing written description.
Second, the disclosure speaks to the transmittance of UV light through various covers, but the claim is directed to transmitting disinfection light through a cover. The disclosure is clear in explaining that disinfection light can include other wavelengths, such as vacuum UV, blue, and violet. Accordingly, the broadest reasonable interpretation of the limitation includes covers adapted to transmit 80% or more vacuum UV, blue, and violet light generated by the disinfection light source. However, there is no disclosure of covers having adequate transmittance for disinfection wavelengths other than UV. As such, the limitation is new matter, and is rejected for failing written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites, “a cover covering cover the disinfection light source.” It is unclear what is meant by this limitation, and as such it is indefinite.
Claim 2 recites, “there is an angle formed between the disinfection light source and the illumination source such that the disinfection light source of the disinfection system and the illumination source of the lighting system that are mounted adjacently have a coincident illumination range on an irradiated object.” This limitation seems to require that the disinfection light source and the illumination source are mounted adjacent to each other; however, this structure has not been recited. This makes the claim indefinite because it is unclear what conditions the claim is describing. The claim will be interpreted to mean that when the illumination source and the disinfection light source illuminate a object, they do so with a coincident illumination range.
With respect to claims 17 and 18, it is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) (II); and See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). Claims 17 and 18 recite, “angle is formed by adjusting the orientation of the [light] source. This limitation is a step because it describes the invention in terms of an action to be taken. However, the claim is directed to an apparatus. As such, the claim recites an apparatus and a method of its use in the same claim. Accordingly, this limitation makes the claim indefinite because the step claim language makes it unclear whether infringement occurs when one creates the system that allows for the step, or whether infringement occurs when the step actually occurs.
Claim 3 recites, “connection the bottom part and front part.” It is unclear what this limitation means. As such, it is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2015/0062893 A1 [Lynn].

Regarding Claim 1:
 	Lynn teaches a lighting disinfection system (abstract), comprising:
a system housing comprising two cavities or depressions on a front part of the system house (Fig. 16a, the cavities defined by reflectors (630)), each cavities or depressions forming one of a light system housing and a disinfection system housing (para 78); 
a lighting system comprising an illumination source placed inside the light system housing ((620) is analogous to (50), which is a visible light source), and a diffusion hood covering the illumination source ((628)); 
a disinfection system comprising a disinfection light source placed inside the disinfection system housing ((622 and 624) are analogous to UV source (60 and 70)) and a cover covering the disinfection light source (para 81- quartz sleeve), wherein the cover is adapted to transmit 80% or more disinfection light generated by the disinfection light source (para 81- the cover is made of quartz, which the instant specification describes as being a preferred cover material. As such, it is assumed that quartz inherently meets the above limitation.), 
wherein the cover of the disinfection light source and the diffusion hood of the illumination source are situated by the front part of the system housing to allow an illumination light and a disinfection light to irradiate from the front part of the system housing (in the sleeve embodiment described in para 81, the quartz would encircle the source. As such, at least part of the cover would be situated by the front part of the system. The diffusion element (628) is clearly in front of the visible source.), and 
wherein the orientation of the disinfection light source is adjustable  (para 88- the source may be placed on different walls, i.e. with different orientations) and an illumination area of the disinfection light source is adjusted by rotating the disinfection light source (paras 81-82).  


Regarding Claim 3:
Lynn teaches the system according to Claim 1, wherein the system housing comprises 
a bottom part (Fig. 16a- section next to fans (616)), 
a front part (Fig. 16a (section onto which reflectors are set)) and 
two ends in a longitudinal direction of the bottom part and the front part (Fig. 16a- left and right), 
[a] connection [between] the bottom part and front part (as shown in Fig. 16a)), forming an internal space, wherein the two cavities or depressions on the front part of the system housing extend between the two ends in the longitudinal direction of the internal space, 
forming the illumination system housing and the disinfection system housing to house the lighting system and the disinfection system between the two ends in the longitudinal direction of the internal space respectively (as shown in Fig. 16a).

Regarding Claim 4:
Lynn teaches the system according to Claim 3, wherein the illumination source comprises an illumination source chip mounted within the illumination system housing (para 62 -LEDs are chips), and the diffusion hood is mounted on an opening of the illumination system housing in front of the corresponding illumination source chip in the front part of the system housing (Fig. 16a (628)).  

Regarding Claim 5:
Lynn teaches the system according to Claim 3, wherein the front part of the system housing forms an inward depression near the illumination system (as shown in Fig. 16a), creating a slot between the two ends to form the disinfection system housing (as shown in Fig. 16a), wherein the Page 3 of 12Appl. No.: 16/667,891disinfection light source comprises a disinfection light source chip that is mounted inside the disinfection system housing (para 60 – UVLEDs are chips).  

Regarding Claim 6:
Lynn teaches the system according to Claim 5, wherein the cover comprises a hollow cylinder disposed horizontally within the slot (para 81 – quartz sleeve) and the disinfection light source chip of the disinfection light source is placed within the hollow cylinder of the cover (as shown in Fig. 16a, the source is inside the sleeve).  

Regarding Claim 7:
Lynn teaches the system according to Claim 5, wherein the cover comprises a hollow cylinder rotatably disposed within the slot (para 81 – quartz sleeve), and an illumination area of the disinfection light source is adjusted by rotating the cover to drive the disinfection light source chip to rotate for an angle (paras 82-83).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0187443 A1 [Leben] in view of US 2011/0181200 A1 [Luk].

Regarding Claim 1:
 	Leben teaches a lighting disinfection system (abstract), comprising:
a system housing comprising two cavities or depressions on a front part of the system house (Fig. 4 (30, 16), the cavities or depressions are more easily observed in Fig. 3), each cavities or depressions forming one of a light system housing and a disinfection system housing (paras 34-35); 
a lighting system comprising an illumination source placed inside the light system housing (Fig. 4 (42), para 33); 
a disinfection system comprising a disinfection light source placed inside the disinfection system housing (Fig. 4 (34)) and a cover covering the disinfection light source ((32)), wherein the cover is adapted to transmit 80% or more disinfection light generated by the disinfection light source (para 40- the cover is made of quartz, which the instant specification describes as being a preferred cover material. As such, it is assumed that quartz inherently meets the above limitation.), 
wherein the cover of the disinfection light source is situated by the front part of the system housing to allow an illumination light and a disinfection light to irradiate from the front part of the system housing (as shown in Figs. 3 and 4), and 
wherein the orientation of the disinfection light source is adjustable and an illumination area of the disinfection light source is adjusted by rotating the disinfection light source (paras 27, 35).  
However, Leben fails to teach the system further comprising:
a diffusion hood covering the illumination source, 
wherein the diffusion hood of the illumination source is situated by the front part of the system housing to allow an illumination light to irradiate from the front part of the system housing.
Luk teaches an illumination source (abstract) including a diffusion element in front of and covering an illumination source (Fig. 1 (14), para 43). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the diffusive element of Luk to the illumination source of Leben since this would allow one to modify the emitted light to meet desired illumination parameters.

Regarding Claim 2:
 The modified invention of claim 1 teaches the system according to claim 1, wherein there is an angle formed between the disinfection light source and the illumination source such that the disinfection light source of the disinfection system and the illumination source of the lighting system that are mounted adjacently have a coincident illumination range on an irradiated object (The disinfection light source and the illumination source are adjacent to each other, as is demonstrated in Fig. 3. Since the disinfection light source and the illumination source of Leben illuminate when they are in the bottom rotation position, they inherently have a coincident range at least directly in front of (32)).  

Regarding Claim 8:
 The modified invention of claim 1 teaches the system according to Claim 1, wherein the disinfection system comprises at least one laser emitter mounted at an edge of the cover (Leben Fig. 3 (20) includes a laser per para 41), the at least one laser emitter being used for emitting laser to mark a disinfection range that the disinfection light source can illuminate on an illumination face (A laser sensor would inherently mark a position inside the elevator of Leben, and such a marking would be within the disinfection range, i.e. the elevator).  

Regarding Claim 9:
 The modified invention of claim 1 teaches the system according to Claim 1, further comprising a detecting sensor or photosensitive sensor mounted on the lighting disinfection system (Leben Fig. 3 (20), para 41), wherein the disinfection light source will be turned off when the detecting sensor detects that someone is nearby or the photosensitive sensor detects light that exceeds a preset threshold (Leben para 55).

Regarding Claim 10:
 The modified invention of claim 1 teaches the system according to Claim 1, further comprising a timer (Leben para 49), which stops timing when the disinfection light source is turned off temporarily (Leben Fig. 12 (126)) and resumes timing when the disinfection light source is turned on again (Leben Fig. 12 (116)), so as to ensure that a total time of illumination of the disinfection light source reaches a predetermined value (Leben para 56). 

Regarding Claim 20:
 The modified invention of claim 1 teaches the system according to Claim 1, wherein the disinfection light source is a UV light (Leben -absract).

Regarding Claim 11:
 Leben teaches a lighting disinfection system (abstract), comprising:
a system housing comprising two cavities or depressions on a front part of the system house (Fig. 4 (30, 16), the cavities or depressions are more easily observed in Fig. 3), each cavities or depressions forming one of a light system housing and a disinfection system housing (paras 34-35); 
a lighting system having an illumination source placed inside the light system housing(Fig. 4 (42), para 33); 
a disinfection system having a disinfection light source placed inside the disinfection system housing (Fig. 4 (34)) and a cover covering the disinfection light source ((32)), wherein the cover is adapted to transmit 80% or more disinfection light generated by the disinfection light source (para 40- the cover is made of quartz, which the instant specification describes as being a preferred cover material. As such, it is assumed that quartz inherently meets the above limitation.); 
wherein the cover of the disinfection light source is situated by the front part of the system housing to allow a illumination light and a disinfection light to irradiate from the front part of the system housing (as shown in Figs. 3 and 4), and 
wherein orientation of at least one of the illumination source or disinfection light source is adjustable to have a coincident illumination range on an irradiate object (paras 27, 35).  
However, Leben fails to teach the system further comprising:
a diffusion hood covering the illumination source, 
wherein the diffusion hood of the illumination source is situated by the front part of the system housing to allow the illumination light to irradiate from the front part of the system housing.
Luk teaches an illumination source (abstract) including a diffusion element in front of and covering an illumination source (Fig. 1 (14), para 43). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the diffusive element of Luk to the illumination source of Leben since this would allow one to modify the emitted light to meet desired illumination parameters.

Regarding Claim 12:
 The modified invention of claim 11 teaches the lighting disinfection system according to Claim 11, wherein the disinfection system comprises at least one laser emitter mounted at an edge of the cover (Leben Fig. 3 (20) includes a laser per para 41), the at least one laser emitter being used for emitting laser to mark a disinfection range that the disinfection light source can illuminate on an illumination face (A laser sensor would inherently mark a position inside the elevator of Leben, and such a marking would be within the disinfection range, i.e. the elevator).  
  
Regarding Claim 13:
 The modified invention of claim 11 teaches the lighting disinfection system according to Claim 11, further comprising a detecting sensor or photosensitive sensor mounted on the lighting disinfection system  (Leben Fig. 3 (20), para 41), wherein the disinfection light source will be turned off when the detecting sensor detects that someone is nearby or the photosensitive sensor detects light that exceeds a preset threshold (Leben para 55).  

Regarding Claim 14:
 The modified invention of claim 11 teaches the lighting disinfection system according to Claim 11, further comprising a timer (Leben para 49), which stops timing when the disinfection light source is turned off temporarily (Leben Fig. 12 (126)) and resumes timing when the disinfection light source is turned on again (Leben Fig. 12 (116)), so as to ensure that a total time of illumination of the disinfection light source reaches a predetermined value (Leben para 56). 

Regarding Claim 15:
 The modified invention of claim 11 teaches the lighting disinfection system according to Claim 11, wherein the disinfection light source and the illumination source are mounted adjacently (as shown in Leben Fig. 3).  

Regarding Claim 16:
 The modified invention of claim 15 teaches the lighting disinfection system according to Claim 15, wherein there is an angle formed between the disinfection light source and the illumination source  (Leben shows an angle of 180 degrees) such that the disinfection light source of the disinfection system and the illumination source of the lighting system have a coincident illumination range on an irradiated object (Since the disinfection light source and the illumination source of Leben illuminate when they are in the bottom rotation position, they inherently have a coincident range at least directly in front of (32)).  

Regarding Claim 17:
 The modified invention of claim 16 teaches the lighting disinfection system according to Claim 16, wherein the angle is formed by adjusting the orientation of the disinfection light source (the angle is formed irrespective of the positions of the light sources).  

Regarding Claim 18:
 The modified invention of claim 16 teaches the lighting disinfection system according to Claim 16, wherein the angle is formed by adjusting the orientation of the illumination source (the angle is formed irrespective of the positions of the light sources). 

Regarding Claim 19:
 The modified invention of claim 16 teaches the lighting disinfection system according to Claim 11, wherein the disinfection system comprises two laser emitters mounted at two edges of the cover (Fig. 3 (20) is at the edge of the cover, and includes “lasers” per para 41) for emitting laser beams to mark a disinfection range on an irradiate object (aser sensors would inherently mark a position inside the elevator of Leben, and such a marking would be within the disinfection range, i.e. the elevator).





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous grounds of rejection are withdrawn in order to present the instant rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Transmittance.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/transmittance. Accessed 13 Apr. 2022.